DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.
Status of claims
Canceled:
none
Pending:
1-36
Withdrawn:
1-11, 16-18, 24-25 and 35-36
Examined:
12-15, 19-23 and 26-34
Independent:
12, 22 and 34
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103
x
CRM
"computer-readable media" and equivalent language

101 JE(s)

IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a)

112 "Means for"

112/b
35 USC 112(b)

112 Other

112/f
35 USC 112(f)

Double Patenting



Priority
As detailed on the 2/12/2018 filing receipt, this application claims priority to as early as 8/9/2013.  At this point in examination, all claims have been interpreted as being accorded this priority date.

Restriction/election
Applicant’s election with traverse in the 11/4/2021 reply is acknowledged.  
Applicant timely traversed the restriction requirement.  The traversal is on the ground(s) that "the "difference species" recited in these claims are not mutually exclusive. Instead, the claimed methods can include "identified bound RNA motif-small molecule pairs" that contain the features recited in more than one of these claims. Also, it is apparent that the features recited in some of these claims are similar, e.g., claims 16 and 25" (Applicant's 11/4/2021 remarks).  This assertion is not found persuasive because, as originally presented, the claims were sufficiently distinct to be interpreted as separate species.  The requirements are deemed proper for the above reasons and as described in the 8/19/2021 restriction requirement, and the requirement is made final.  
Applicant may request an interview if it becomes clear during examination that examination would be advanced by relaxing the restriction requirement to re-join withdrawn subject matter, particularly with regard to a species election.
As listed above, claims are withdrawn as drawn to nonelected inventions pursuant to 37 CFR 1.142(b), and the remaining claims have been examined as listed above.

Claim objections
Claim 34 is objected to because of the following informalities.  Appropriate correction is required.  In each objection the claims are definite with respect to the issues cited here because interpretation would have been sufficiently clear to PHOSITA, but nonetheless the claims are objected to for consistency among the claims or as otherwise indicated.  With regard to any suggested amendment below to overcome an objection, in the subsequent examination it is assumed that each amendment is made.  However, equivalent amendments also would be acceptable.  Any amendments in response to the following objections should be applied throughout the claims, as appropriate.
The following issues are objected to:
Claim
Recitation
Comment
34
computer-useable instructions embodied thereon for performing a method
Better: "...embodied thereon and configured  for performing..." in order to better exclude a mere intended use interpretation and to properly focus on structure of the recited machine or manufacture claim.  It is assumed that this or an equivalent amendment will be entered.





Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-15, 19-23 and 26-34 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  
The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
22
...computer processors and storage configured to compare...
Claim 22 is to a 101 machine or manufacture, i.e. a "system" in this instance, limited according to its claimed physical structure, but it is not clear what is the structure associated with the recited "to compare..." and similar steps.  The recited "computer processors and storage configured" is not interpreted as requiring structure clearly linking the "system" to the recited steps in a structural sense appropriate to a claim to a machine or manufacture.  This rejection might be overcome by, for example, reciting instructions stored on in the storage and configured according to the recited elements and steps.

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.



Claim rejections - 102
	In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12, 22 and 34
Claims 12, 22 and 34 are rejected under 35 USC 102(a)(1) as anticipated by Lang (as cited on the attached "Notice of References Cited" form 892).

Regarding claim 12, the method, including the recited RNA secondary structure, small molecule structure and binding affinity determination read on Lang's "...DOCK can be successfully employed for binding mode prediction for RNA–ligand complexes and should be useful in the drug design setting. More generally, we believe that DOCK is a dynamic tool for a wide variety of structure-based drug design projects" (p. 1226, 2nd col., 2nd para.; and entire document) and "structures of ligand–RNA complexes" (p. 1220, 2nd col., 2nd para.; and entire document).  The recited computer processors, storage and instructions read on Lang's "Ohio Supercomputer Center’s IBM Cluster 1350, which includes AMD Opteron multicore technologies and the new IBM cell processors. The code was compiled using open-source GNU compilers..." (p. 1228, 1st col., §"Optimization of parameters for DOCKing"; and entire document).

Regarding claim 22, the recited RNA secondary structure, small molecule structure and comparison read on Lang's "structures of ligand–RNA complexes" (p. 1220, 2nd col., 2nd para.; and entire document).  The recited computer processors, storage and instructions read on Lang's "Ohio Supercomputer Center’s IBM Cluster 1350, which includes AMD Opteron multicore technologies and the new IBM cell processors. The code was compiled using open-source GNU compilers..." (p. 1228, 1st col., §"Optimization of parameters for DOCKing"; and entire document).

Regarding claim 34, the recited RNA secondary structure, small molecule structure and comparison read on Lang's "structures of ligand–RNA complexes" (p. 1220, 2nd col., 2nd para.; and 


Citations to art
	In the above citations to documents in the art, rejections refer to the portions of each document cited as example portions as well as to the entirety of each document, unless otherwise noted in the situation of lengthy, multi-subject documents.  Other passages not specifically cited within a document may apply as well.

Conclusion
No claim is allowed.
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.

Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. 

The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631